Citation Nr: 1031963	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-42 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder, to include as due to personal assault.

2.  Entitlement to service connection for a vision disorder, to 
include as due to personal assault.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In November 2009, the Veteran perfected an appeal with respect to 
the above-captioned issues.  In perfecting his appeal by 
submitting a VA Form 9, the Veteran indicated that he wished to 
have a hearing before a member of the Board at his local RO.  He 
confirmed this desire with a VA employee via phone conversation 
in July 2010.  However, review of the claims file reveals that 
his hearing has yet to be conducted.  This action must be 
accomplished before appellate review can proceed.

Accordingly, the case is remanded for the following actions:

After combining the Veteran's original and 
temporary claims files, so that all 
procedural documents pertaining to the 
above-captioned appeal issues are in one 
file, schedule the Veteran for a hearing 
before a Veterans Law Judge, at the RO, 
pursuant to his November 2009 request.  
Notify the Veteran of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2009).  If the Veteran no 
longer desires the requested hearing, 
place a signed writing to that effect in 
the claims file.

No opinion is intimated as to the ultimate outcome of this case.  
No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


